723 N.W.2d 461 (2006)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Genail Quincy POSTLEY, Jr., Defendant-Appellant.
Docket No. 132301. COA No. 267761.
Supreme Court of Michigan.
November 15, 2006.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the October 10, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should now be reviewed by this Court. We further ORDER that the stay entered by this Court on January 9, 2006 in People v. Postley, 474 Mich. 998, 708 N.W.2d 95 is DISSOLVED.
MARILYN J. KELLY, J., would grant leave to appeal.